Mr. Justice Cartwright delivered the opinion of the court: Henry Yanda was a carpenter in the employ of the Bloomington, Decatur and Champaign Railroad Company, which operated an interurban railroad, and on July 9, 1914, he died instantly while working, in company with George E. Albeitz, on top of one of the company’s cars in the Decatur shops. The administratrix of his estate claimed compensation from the company, and being refused, a committee of arbitration was appointed. On November 7, 1914, the committee heard the evidence of her claim and found for the company. Notice of the decision was mailed from Chicago on November 12, 1914, and within the time fixed by the statute the administratrix filed a petition with the Industrial Board asking for a review of the decision and for time in which to file a stenographic report of the evidence. On December 23, 1914, within the time extended for that purpose, the stenographic report was filed. At the hearing before the Industrial Board the attorney for the railroad company moved to dismiss the proceeding because the stenographic report was not filed within the time required by statute, and the attorney for the claimant replied that an extension had been granted, and this was not denied. The motion was then denied. A hearing was afterward had before the Industrial Board, resulting in a finding for the administratrix and fixing weekly payments to be made to her. The company sued out a writ of certiorari from the circuit court of Macon county, and the circuit court, on a hearing, confirmed the decision and entered judgment accordingly. The court certified that the cause was one proper to be heard by this court, and the record is now under review by writ of error. At the hearing before the Industrial Board counsel for the company objected to the stenographic report or transcript of evidence taken on the previous hearing because not authenticated by the signatures of the parties or their attorneys or by the signature of the chairman of the board. The evidence was taken and transcribed by the. official reporter of the circuit court, and was taken by him for both parties and paid for by both of them equally. The transcript was made and paid for by the company, and the reporter testified that it was correct and his testimony was not disputed. The hearing proceeded on the transcript of evidence so taken and transcribed and additional evidence, and on June 10, 1915, before the decision of the Industrial Board, which was on October 20, 1915, the transcript was certified by the chairman of the arbitration committee. If the authentication was essential and the transcript could not be considered without it, the time was not essential and the certificate could lawfully be made at the time it was made. The following facts were proved: Henry Yanda and George E. Albeitz were carpenters working on top of a car about nine feet wide and thirty-one feet long. There were running-boards laid lengthwise on top of the car, about six inches' apart, and the roof of the car on each side was oval, making what was called a “turtle-back” car. There were a number of hatchways for ventilation placed in pairs on each side of the running-boards, about twelve inches wide, sixteen inches long and sixteen or eighteen inches deep. At the bottom of each ventilator there was an iron frame forming a “ground,” and near Yanda was an exposed end of an uninsulated cable charged with approximately 550 volts of electricity, and the ventilator beside him was open. Yanda and Albeitz were working on opposite sides of the running-boards, putting nuts on bolts. Albeitz finished putting the nuts on the bolts on his side and tightened the same with his wrench and Yanda’s wrench, which he had on his side. Yanda had been having some trouble getting one of the nuts on the bolt on his side, and finally said to Albeitz that he had got it on. It was then necessary for him to get the wrenches from Albeitz on the other side of the running-boards to tighten the nut. He was about to get the wrenches when Albeitz saw him suddenly rise up in a half-standing position, with both feet on top of the car, and fall over lengthwise of the car. Albeitz said they had been talking about the weather and other things, and that he had his cap down over his eyes so that he could not see Yanda without raising his head a few inches, because he had his head down when he was working. He did not see Yanda step into or otherwise come into contact with the iron in the ventilator or with the exposed end of the cable, but when he saw him he was half standing and was keeling over. Albeitz grabbed him and he was taken down from the car, dead. Yanda was forty-seven years old, in perfect health, had not been sick in twenty-one years and never laid off from work on account of any physical condition or ailment. The company offered the testimony of witnesses that there were no burns on Yanda, and produced a number of experts who testified that he could not have come to his death in the manner claimed unless there were burns upon his person. On the other hand, there was evidence of witnesses who had themselves been shocked by electricity so as to become insensible for a time without any mark of burns upon them, and that persons who had been killed by lightning showed no signs of burns. There was evidence of experts that death from a contact with wires was different from death from lightning. On the review before the board Yanda’s daughter testified that his hands were burned, and one of them very badly, so that it was drawn and shriveled. The burden of proof that Yanda’s death was an accident arising out of his employment rested upon the administratrix, and such proof must amount to something more than mere guess and conjecture. That being so, it is contended that there was an entire failure to prove the cause of his death, and that the decision of the board rested on nothing but the possibility of a contact with the iron plate and the exposed end of the cable, and even that possibility was negatived by the testimony of Albeitz. The evidence was that Yanda was, and for twenty-one years had been, in perfect physical condition, and the reasonable presumption is that he was killed by some external, efficient agency. The agency was present if it became operative through contact with the iron plate and exposed end of the cable. If the testimony of the daughter was true, it is certain that he did come into contact with the deadly agency, and we have no authority to consider the weight of the evidence where there was credible testimony before the board. The fact that other persons testified differently does not authorize interference with the decision of the board. Neither does the fact that Albeitz, who was looking down and working with his cap over his eyes, did not see Yanda make the contact. Albeitz saw him half standing, when he keeled over, gave two or three gasps and was dead, and the rational explanation is that the death was caused by an electric shock. The judgment of the circuit court is affirmed. Judgment affirmed.